UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4743



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KEITH RONELL TILLMAN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CR-03-444)


Submitted: May 18, 2006                          Decided: May 25, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Christopher C. Fialko, RUDOLF, WIDENHOUSE & FIALKO, Charlotte,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Randall S. Galyon, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Pursuant to a plea agreement, Keith Ronell Tillman pled

guilty   to     possession    with   intent    to   distribute     cocaine    base

(“crack”), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2000),

and possession of a firearm by a person previously convicted of a

felony, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) (2000).

The district court sentenced Tillman to a total term of 144 months

imprisonment.       He now seeks to appeal the district court’s ruling

on his motion to suppress and the use of a prior conviction in

determining his sentence. The Government asserts that, in his plea

agreement,       Tillman   validly    waived    the   right   to    appeal    his

conviction and sentence.        We agree with the Government and dismiss

the appeal.

               In his plea agreement, Tillman “waive[d] the right to

appeal the conviction and whatever sentence is imposed on any

ground.”       A defendant may waive the right to appeal if that waiver

is knowing and intelligent.          See United States v. Blick, 408 F.3d

162, 169-73 (4th Cir. 2005); United States v. Brown, 232 F.3d 399,

402-03 (4th Cir. 2000). Tillman does not challenge the validity of

his plea or the voluntariness of his appeal waiver.                  Rather, he

challenges his sentence and the denial of his motion to suppress.

These issues fall squarely within the waiver.                 Accordingly, we

dismiss the appeal.          We dispense with oral argument because the

facts    and    legal   contentions    are    adequately   presented     in    the


                                      - 2 -
materials   before   the   Court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -